DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0054359 A1) (“Yang”), in view of Steigerwald et al. (US 2014/0159159 A1) (“Steigerwald”), in view of Koh et al. (US 2007/0158700 A1) (“Koh”), in view of Chan et al. (US 2005/0067620 A1) (“Chan”).
Examiner note: The current application is directed to Applicant’s figure 1. Examiner has annotated Applicant’s figure 1 below.

    PNG
    media_image1.png
    715
    591
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    1116
    1169
    media_image2.png
    Greyscale

The rational to combine and the analysis to the claims follows.
Regarding claim 1, the combination of Yang, at least in figure 11, Steigerwald, at least in figures 1B and 2A, Koh, at least in figures 3, and 4, and Chan, at least in figure 1C, teach:
a first buried oxide (Yang 12); 
a first semiconductor device (Yang 14’/18/16’/20; Steigerwald’s transistors shown in Examiner annotated drawing above) above the first buried oxide (12), 
the first semiconductor device (Yang 14’/18/16’/20; Steigerwald’s devices shown in figure 1B) comprising (detailed below): 
a first fin (Yang 14’; Steigerwald 103); 
a first gate dielectric (Yang 18; Steigerwald 126, ¶ 0014, where the gate electrode includes a gate dielectric, figure 2A where 220 shows the gate structure (gate electrode and dielectric) wrapping around the fins; Koh 4 ) extending along sidewalls and a top surface of the first fin (Steigerwald figure 2A element 220); 
a first gate electrode (Yang 20; Steigerwald 126/220; Koh 5) over the first gate dielectric (Yang 18; Steigerwald 126/220; Koh 4), 
wherein the first gate electrode (Yang 20; Steigerwald 126/220; Koh 5) has a first width (each of these first gate electrodes have a first width), 
wherein a topmost surface of the first gate electrode is a planar surface (as shown in Examiner’s annotated combination figure above Steigerwald’s first gate electrode 126/220 is planar), and 
wherein a top the topmost surface of the first gate electrode is above the top surface of the first fin (as shown in Examiner’s annotated combination figure above Steigerwald’s first gate electrode 126/220 is above the top most surface of 102s); and 

wherein a top surface of the first semiconductor device (Steigerwald’s devices shown in figure 1B) comprises the topmost surface of the first gate electrode (Steigerwald 126/220) and a top surface of the spacer (Steigerwald 121), and 
wherein the topmost surface of the first gate electrode and the top surface of the spacer face away from the first buried oxide (the top surface of Steigerwald’s device face away from the first buried oxide layer of Yang 12 because they are built on top of Yang 12); 
a blanket layer (Yang 22’; Steigerwald 104; portion of Chan 16) comprising insulator material over and in physical contact with the top surface of the first semiconductor device (each of Yang 22’, Steigerwald 104, and a portion of Chan 16 are insulating material, and as shown in Yang and Chan this blanket layer will be over the device, further Steigerwald shows they will be in contact with the top surface of the device),
wherein the blanket layer is spaced apart from the top surface of the first fin (considering here that the fin is actual the channel portion of the fin, as shown in Applicant’s figure 1, we see that in the channel portion of the fin of Steigerwald is spaced apart from the blanket layer by means of the spacer 121 and the gate structure 126/220. Further Steigerwals shows that the blanket layer is spaced apart from the top surface of the fin that comprise the source and drain section by 103); 
a second buried oxide (Yang 26; Chan another portion of 16) bonded to the blanket layer (Yang 22’; Steigerwald 104; portion of Chan 16); 

Regarding the following limitations,

the second semiconductor device comprising: 
a second fin, 
the second fin being directly above the first fin; 
a second gate dielectric extending along sidewalls and a top surface of the second fin; TSMP20130564USo1Page 2 of 15a second gate electrode over the second gate dielectric, 
wherein a topmost surface of the second gate electrode is a planar surface, and 
wherein the topmost surface of the second gate electrode is above the top surface of the second fin; 

This is shown in Examiner’s annotated figure above, where one replaces the upper transistors of Yang and Chan with the transistors of Steigerwald.

Regarding the limitation
wherein the second gate electrode has a second width less than the first width, 
as shown in Examiner’s annotated figure above the bottom transistor will have a longer width because it would be obvious to have the gate extended out as shown in Koh figure 3C because if the transistors are stacked on top of each other, as shown in Yang or Chan, one has at least two choices. One can route the gate electrode around as shown in Chan, or one can go straight down as shown in Yang. Extending out the gate as shown in Koh and using a vertical via as shown in 

a first via (Yang 23/34; Chan 24/75) contacting the top surface of the first semiconductor device (bottom Steigerwald device in Examiner’s annotated figure above), 
wherein a bottommost surface of the first via is above and in physical contact with the topmost surface of the first gate electrode (this is shown in Examiner’s annotate figure above, and shown in Chan’s figure 1C above), 
wherein the first via is laterally separated from the first fin (this is a matter of choice for one of ordinary skill in the art. This is because where the via connects with the gate is not critical, what is critical is that the via connects with the gate), and 
wherein the first via is vertically separated from the first buried oxide and the first fin; and a second via in physical contact with the topmost surface of the second gate electrode and vertically separated from the second fin (This is shown in Examiner’s annotated figure above), 
a bottommost surface of the secondthe top surface of the second fin (this is a matter of choice for one of ordinary skill in the art. This is because where the via connects with the gate is not critical, what is critical is that the via connects with the gate), 
wherein the second semiconductor device overlaps with the first semiconductor device (this is shown in Examiner’s annotated figure above, and in Yang’s and Chang figures), and 

the portion of the blanket layer being under at least one fin of the second semiconductor device. (Based upon Examiner’s drawing above there will be a portion of the blanket layer under at least Steigerwald’s devices).

Motivation to combine
It would have been obvious to combine Steigerwald with Yah because Steigerwald teaches how to make a plurality of transistors in a smaller area than Yah. This will allow for one to a greater current carrying capacity than the transistors of Yah. I.e. it will allow for smaller and faster devices.
It would have been obvious to combine Koh with Yah and Steigerwald because  it would allow one to keep the same structure of Steigerwald and simply extend out the gate electrode instead of creating a flared, or gull-wing, type gate electrode to connect to. Further, the flair, or gull-wing, electrode of Yah is not compatible with the process of making the gate electrode of Steigerwald. Thus, it would have been obvious to simply extend out the gate electrode as shown in Koh in order to make a vertical via connection with the device of Steigerwald.
It would have been obvious to one of ordinary skill in the art to combine Chan with the device of Koh, Steigerwald, and Yah because Chan teaches that there are a plurality of different ways to route the necessary electrical connections to the top and bottom devices. Figure 1C of Koh teaches that one can route the signal with 90 degree angles or can come down vertically, or a mixture of the two. 
Regarding claims 2-5, Yang does not explicitly teach:

However, the claim does not require the first type channel material to be different from the second type channel material. Therefore, they can be the same type channel material, or they can be different. It is well known in the art that if one wants to make NMOS the channel will be n-type, and if one wants to make a PMOS the channel will be p-type. Therefore, it is well-known in the art that the channel material can be the same if one wants to make a plurality of NMOS or a plurality of PMOS, and the channel material can be different if one wants to make both NMOS and PMOS devices. Based upon this, it would be a matter of design choice to one of ordinary skill in the art in determining what type of devices they want to make and how they want to arrange them in the device of Yang. MPEP 2144.04(VI)(C); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). For example, one may to choice to intermingle PMOS and NMOS devices to create CMOS devices, or one may choose to create a plurality of NMOS devices in one layer, and a plurality of PMOS devices in another layer. One may choose to do this because it would simplify processing as one would not need as many masking steps to prevent contaminating the different channel regions. Either way, the above limitation would have been obvious to one of ordinary skill in the art. See Yang ¶¶ 0044-49, where the semiconductor material of 14 and 28 can be the same or different. Thus, their channel materials can be the same or different.
Regarding claim 6, Yang teaches at least in figure 11:
wherein the first buried oxide (12) and the first semiconductor device (14’) are derived from a semiconductor-on-insulator (SOI) substrate (this is a product-by-process claim as such 
Regarding claim 7, Yang teaches at least in figure 11:
wherein the second buried oxide (26) and the second semiconductor device (28’) are derived from a semiconductor-on-insulator (SOI) substrate (this is a product-by-process claim. The difference between claim 7 and claim 6 is that in the final product disclosed by Applicant for claim 7 there is no underlying substrate. Therefore, the final product as disclosed by Applicant is simply a semiconductor layer on an insulating layer. Yang teaches both of these. Therefore, Yang teaches this limitation).
Regarding claim 8, 
Claim 8 is not patentably distinguishable from claims 1-2, and the duplication of parts, e.g. more fins, and is rejected for the same reasons as claims 1-2 above.
Regarding claim 9, 
Claim 9 is not patentably distinguishable from claim 3, and is rejected for the same reasons as claim 3 above.
Regarding claim 12, 
Claim 12 is not patentably distinguishable from claim 4, and is rejected for the same reasons as claim 4 above.
Regarding claim 13, 
Claim 13 is not patentably distinguishable from claim 5, and is rejected for the same reasons as claim 5 above.
Regarding claim 14, 

Regarding claim 15, 
Claim 15 is not patentably distinguishable from claim 3, and is rejected for the same reasons as claim 3 above.
Regarding claim 16, 
Claim 16 is not patentably distinguishable from claim 4, and is rejected for the same reasons as claim 4 above.
Regarding claim 17, 
Claim 17 is not patentably distinguishable from claim 5, and is rejected for the same reasons as claim 5 above.
Regarding claim 20, Yang teaches at least in figure 11:
wherein a feature of the first semiconductor device interconnects with a feature of the second semiconductor device through a first inter-level via contacting a bottom surface of the blanket layer ((18, 16’ 20, 14’) interact with (28’, 30”, 32, 34) by 24 in the same manner that Applicant shows in figures 1 and 22. In that the interaction appears to have Applicant’s via 268 extend through a second blanket layer but not directly connect with the second semiconductor device. Yang teaches the same interaction with element 24), 
Regarding claim 21, the combination of Yang, at least in figure 11, Steigerwald, at least in figures 1B and 2A, Koh, at least in figures 3, and 4, and Chan, at least in figure 1C, teach:
wherein the first semiconductor device (bottom Steigerwald device of Examiner’s drawing above) further comprises (detailed below): 

a conductive contact (Steigerwald 106) directly over and in electrical contact with the source/drain structure (it is so shown in the figures and teachings of Steigerwald), 
the first width of the first gate electrode being different from a third width of the conductive contact (as can be seen in Steigerwald 126/220 has a different width than 106).
Regarding claim 22, 
Claim 22 is not patentably distinguishable from claim 21, and the duplication of parts, e.g. a second source/drain structure and a second conductive strucure, and is rejected for the same reasons as claim 22 above.
Regarding claim 23, 
Claim as similarly stated in claim 1 above, the position of the via(s) is a matter of choice for one of ordinary skill in the art based upon the prior art. This limitation would have been an obvious choice to one of ordinary skill in the art as evidenced by the prior art.
Regarding claim 24, the combination of Yang, at least in figure 11, Steigerwald, at least in figures 1B and 2A, Koh, at least in figures 3, and 4, and Chan, at least in figure 1C, teach:
wherein the first plurality of fins and the second plurality of fins comprise a same number of fins (this is shown in Examiner’s annotated figure above).


Response to Arguments
Applicant’s amendments and arguments, filed March 25, 2021 have been fully considered and are persuasive.  
As an initial matter Applicant in their remarks have not provided any support in the originally filed disclosure for their amendments as required by 37 CFR 1.111(b); MPEP 714.02.
Applicant’s arguments boil down to the prior art does not teach the amended claims. Examiner respectfully disagrees. In order to illustrate how the combination of references are combined Examiner has included an annotated drawing of the combination of references. 
In Examiner’s annotated drawing one can see that the combination of prior art references teaches each and every limitation of the claim. Therefore, Applicant’s amendments do not overcome the art of record. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822